VIA EDGARMs. Sharon BlumeAssistant Chief AccountantDivision of Corporation FinanceU.S. Securities & Exchange Commissiontreet, NEWashington, D.C. 20549Re: World Acceptance Corporation (as used herein, the “Company” or “we,” “us,” “our,” or similar formulations as applicable)Form 10-K for the Fiscal Year ended March 31, 2012Filed May 29, 2012Form 10-Q for the Quarter Ended September 30, 2012Filed November 2, 2012File No. 000-19599Dear Ms. Blume:We refer to Ms. Blume’s letter dated February 5, 2013 which sets forth the comments of the staff of the Securities and Exchange Commission (the “Staff”) regarding Form 10-K for the fiscal year ended March 31, 20012 of World Acceptance Corporation (the “Company”) and the Form 10-Q for the Quarter Ended September 30, 2012 of the Company. Pursuant to the Company's conversation with Mr. John Spitz, the Company hereby requests additional time to respond to the Staff’s comments. The Company intends to respond to the Staff’s comments by March 11, 2013.If you have any questions, please do not hesitate to call the undersigned at (864) 298-9800.Sincerely,/s/ A.A. McLean III A. A. McLean, IIIChairman of the Board and Chief Executive OfficerWorld Acceptance Corporation
